Citation Nr: 0736574	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  03-32 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
rhinosinusitis prior to November 17, 2006, and a rating 
higher than 30 percent from that date onwards.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to June 
1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania - which denied the veteran's claim for a higher 
rating for his rhinosinusitis (at the time he had a 10 
percent rating for this condition).

The Board remanded this case in April 2006, in part to comply 
with the notice and duty to assist provisions of the Veterans 
Claims Assistance Act (VCAA) and to provide the veteran a 
medical examination to determine the current severity of his 
rhinosinusitis.

And after sending the veteran a VCAA letter and having him 
examined, the RO issued another decision in May 2007 
increasing the rating for his rhinosinusitis from 10 to 30 
percent - but only retroactively effective as of November 
17, 2006.  

The veteran has since continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  So the issue now on appeal is whether he was 
entitled to a rating higher than 10 percent for his 
rhinosinusitis prior to November 17, 2006, and whether he has 
been entitled to a rating higher than 30 percent for this 
condition since that date.


FINDINGS OF FACT

1.  Prior to November 17, 2006, the veteran's rhinosinusitis 
manifests with recurrent sinus infections with persistent 
symptoms of nasal obstruction, rhinorrhea, post nasal drip, 
anosmia, as well as facial pressure and headaches.  However, 
his February 2002 examination only showed findings of past 
sinus surgery in his nasal cavities and a small polyp in his 
right nasal cavity.



2.  Since November 17, 2006, the veteran's rhinosinusitis 
manifests with tenderness on palpation of the frontal sinuses 
- right worse than the left, maxillary sinuses worse on the 
right than the left, and sphenoidal sinuses worse on the 
right than the left.  He reported three incapacitating 
episodes in the past year, one week each in duration.  


CONCLUSION OF LAW

The requirements are not met for a disability rating higher 
than 10 percent for rhinosinusitis prior to November 17, 
2006, or a rating higher than 30 percent since that date.  38 
U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.97, Diagnostic Code (DC) 6513 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO in January 2002, May and October 2006, 
and June 2007 (1) informed the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informed him about the information and 
evidence that VA would obtain; (3) informed him about the 
information and evidence he was expected to provide; and (4) 
requested that he provide any evidence in his possession that 
pertained to his claim, or something to the effect that he 
should "give us everything you've got pertaining to your 
claim[]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, as directed in the Board's April 2006 remand, the 
Appeals Management Center (AMC) sent the veteran the 
additional VCAA letter in May 2006 discussing the disability 
rating and effective date elements of his claim, to comply 
with Dingess.  The AMC subsequently readjudicated his claim 
in the May 2007 SSOC (and rating decision that increased his 
evaluation from 10 to 30 percent).  So there has been 
reconsideration of his claim since providing the additional, 
albeit necessary, Dingess notice.  Indeed, the AMC provided 
still additional Dingess notice in the more recent June 2007 
letter, and there was no reason to again go back and 
readjudicate the claim because there was no additional 
evidence to consider.  See Medrano v. Nicholson, 21 Vet. App. 
165, 172 (2007).

If, even arguably, there is any deficiency in the notice to 
the veteran or the timing of it this is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(determining the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
finding nonetheless that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  In 
addition, VA afforded the veteran numerous compensation 
examinations to determine the severity of his disability.  
Accordingly, the Board finds that no further assistance is 
necessary to meet the requirements of the VCAA or Court.

The Ratings for the Rhinosinusitis

Historically, a June 1984 RO decision granted service 
connection based on aggravation during service of a 
preexisting rhinosinusitis condition and assigned an initial 
disability rating of 10 percent with a retroactive effective 
date of June 4, 1983 (the day after the veteran's discharge 
from service).  As mentioned, the recent May 2007 RO decision 
increased his disability rating for the rhinosinusitis to 
30 percent, but only retroactively effective as of November 
17, 2006 (so not all the way back to the date of receipt of 
his current claim for a higher rating).

VA determines disability ratings by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which represents the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  VA reviews disabilities in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and usually the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).

The General Rating Formula for Sinusitis (Codes 6510 through 
6514) assigns a 50 percent rating following radical surgery 
with chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A 30 percent evaluation requires three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  When there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, a 10 percent rating is warranted.  A 
zero percent (i.e., noncompensable) evaluation is appropriate 
for sinusitis detected by x-ray only.  Note:  An 
incapacitating episode of sinusitis means one requiring bed 
rest and treatment by a physician.

Prior to November 17, 2006

Prior to the November 17, 2006 VA compensation examination, 
the record fails to show sufficient evidence to warrant a 30 
percent rating for the rhinosinusitis.  In this regard, VA 
and private treatment records only show treatment for 
recurrent sinusitis infections with symptoms of discharge, 
crusting, post-nasal drip and headaches, but not three or 
more incapacitating episodes per year or more than six non-
incapacitating episodes per year.  Indeed, the record shows 
that most of the veteran's hospitalizations were due to his 
service-connected asthma condition and other nonservice-
connected conditions.  

The veteran reported at a compensation examination in 
February 2002 that his sinusitis symptoms included persistent 
nasal obstruction, rhinorrhea, post nasal drip, anosmia, as 
well as facial pressure and headaches.  The record also 
indicates that the military and private treatment physicians 
had treated his rhinosinusitis condition with a bilateral 
Caldwell Lux procedure in January 1981 and had removed polyps 
in December 1986 and August 1992.  He claims he had 3-4 
polyectomies in the 1980s.  

Objective findings found no evidence of active infection, 
purulent discharge, crusting, or nasal obstruction on the 
left side, but a small polyp on the right causing 
approximately 20 percent obstruction in the right nasal 
cavity.  In addition, the examiner indicated there was mild 
tenderness over both maxillary sinuses.  The examiner 
diagnosed a history of chronic rhinosinusitis with nasal 
polyposis that was currently under medical treatment and that 
had required medical procedures in the past.  In this regard, 
the February 2002 examination only showed findings of past 
sinus surgery involving the nasal cavities and a small polyp 
in the veteran's right nasal cavity.

In addition, a review of the CT scan from March 2002 
indicated complete opacification of the left sphenoid, right 
frontal sinuses, and the left ethmoid sinuses and probable 
small retention cysts in the floor of the right maxillary 
sinus.  The examiner diagnosed chronic or recurrent 
pansinusitis.

At his compensation examination in August 2003, the veteran 
reported at least two episodes of sinusitis since the 
beginning of 2003 and that he had just finished a fourth 
course of antibiotics to treat a sinus infection.  The 
examiner provided an impression of a history of chronic 
sinusitis, noting it would require ongoing medical care for 
treatment of allergic chronic rhinosinusitis.



Hence, the veteran's medical examinations and outpatient 
treatment records do not provide sufficient evidence that he 
either had three or more incapacitating episodes or more than 
six non-incapacitating episodes per year, to support a rating 
higher than 10 percent.  And as the preponderance of the 
evidence is against an evaluation higher than 10 percent for 
his rhinosinusitis prior to November 17, 2006, there is no 
reasonable doubt to resolve in his favor, and his claim for a 
higher rating during this immediately preceding period must 
be denied.  38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 
1 Vet. App. at 55.

From November 17, 2006 Onwards

During his November 17, 2006 VA compensation examination, the 
veteran reported that his primary rhinosinusitis symptoms are 
purulent discharge six times per year, sinus drainage two 
times per week with a cough, sinus headaches once per month, 
fever, and chills.  

Objective physical examination revealed no current 
interference with the veteran breathing through his nose, no 
speech impairment, and no disease or injury affecting his 
soft palate.  The examination report reflects treatment with 
oral antibiotics six times a year and three incapacitating 
episodes per year lasting one week each in duration.  In this 
regard, the examiner found tenderness on palpation of the 
veteran's frontal sinuses, but no obstruction on breathing 
and no crusting or purulent discharge.  However, the examiner 
noted the veteran's maxillary sinuses showed a mild increase 
in density bilaterally.  In addition, the examiner reviewed 
the CT scan from March 2002 which indicated complete 
opacification of the left sphenoid sinuses, right frontal 
sinuses, and the left ethmoid sinuses and probable small 
retention cysts in the floor of the right maxillary sinus.  
Consequently, the examiner diagnosed chronic sinusitis with 
frequent exacerbations of sinus infections.

These findings, while showing the veteran's disability has 
increased, do not show his sinusitis is severe enough to 
warrant a rating higher than 30 percent.  38 C.F.R. § 4.7.  
As noted, a 50 percent evaluation requires radical surgery 
with chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  While the veteran has had nasal surgery 
at least three times, perhaps more, his private and VA 
medical records make no reference to any diagnosis of or 
treatment for osteomyelitis.  In addition, although he 
reported that his rhinosinusitis symptoms cause headaches, 
pain, tenderness, purulent discharge, and crusting, they are 
not near constant as noted by the lack of sinusitis at any of 
his compensation examinations, by the other medical records, 
and by his own admission in his lay statement in November 
2003.  In addition, as even he indicated, he had purulent 
discharge or crusting six times this year, but only six times 
in the past twelve years.  

Indeed, the record shows that the veteran's last nasal 
surgery procedure was in August 1992.  Hence, the VA 
examination results, outpatient treatment records, and lay 
statement provide evidence against this claim as they fail to 
show evidence of osteomyelitis and near constant sinusitis.  
38 C.F.R. §§ 4.7, 4.97, DC 6510.  Further, there is no 
medical evidence of speech or voice impediment or allergic or 
vasomotor rhinitis, so there is no basis for consideration of 
a higher rating under either DC 6516 or DC 6522.

For these reasons and bases, the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent for the rhinosinusitis since November 17, 2006, in 
turn meaning there is no reasonable doubt to resolve in the 
veteran's favor, and VA must deny his claim.  38 U.S.C.A. § 
5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The appeal is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


